Citation Nr: 0107003	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-14 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease at L3-4, L4-5 and L5-S1 with lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to July 
1983, with subsequent periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for a degenerative disc disease at L3-4, 
L4-5 and L5-S1 with lumbosacral strain and assigned a 20 
percent disability rating.

In an October 1998 rating decision, the RO granted an 
increased evaluation of 10 percent for the veteran's service-
connected left foot injury, tibial sesamoid fracture with 
separation, left great toe.  To the Board's knowledge, the 
veteran has not filed a Notice of Disagreement regarding this 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.302 (1999).  Thus, this matter is not presently before the 
Board on appeal. 


REMAND

The veteran is seeking an increased rating for his 
degenerative disc disease at L3-4, L4-5 and L5-S1 with 
lumbosacral strain, which is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).  He essentially contends that his low back 
symptoms are of greater severity than is contemplated by his 
currently assigned 20 percent disability rating.  He also 
asserts that separate disability ratings are warranted for 
his degenerative disc disease and lumbosacral strain because 
he believes that these diagnosed conditions represent 
separate and distinct manifestations of his service-connected 
disability.

As an initial matter, the Board notes that the veteran's 
claim of entitlement to an increased evaluation for his 
degenerative disc disease at L3-4, L4-5 and L5-S1 with 
lumbosacral strain is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is awarded service 
connection for a disability and appeals the RO's initial 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  A well-grounded claim having been 
presented, VA has a duty to assist the veteran with the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  In accordance with this duty, and for the reasons 
and bases set forth below, the Board finds that further 
evidentiary development is necessary before the veteran's 
claim can be properly adjudicated.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Additionally, in a precedent opinion issued in 
December 1997, the General Counsel of the Secretary of VA 
specifically held that Diagnostic Code 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  See VAOPGCPREC 36-97.

In this case, the Board believes that inasmuch as the 
veteran's complaints primarily relate to pain and functional 
impairment in his back and because on VA examination, 
limitation of motion was identified, the considerations of 
38 C.F.R. §§ 4.10 and 4.40 must be adequately addressed, but 
were not in the most recent VA examination.  Therefore, the 
Board finds that another VA examination of the veteran's 
service-connected low back disability is in order.

Accordingly, this case is remanded for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may have 
treated the veteran for his back 
disability since February 1998.  After 
securing any necessary authorization from 
the veteran, the RO should contact these 
health care providers in order to attempt 
to obtain copies of those treatment 
records which have not been previously 
secured.  Any such treatment records so 
obtained should be associated with the 
veteran's claims folder.

2.  The veteran should be afforded 
another VA examination to determine the 
present severity of his service-connected 
low back disorder.  The veteran's claims 
folder and a copy of this remand must be 
made available to the physician for 
review in conjunction with the 
examination.  All indicated tests are to 
be performed and must include range of 
motion testing, to include description of 
ranges of motion of the lumbar spine and 
noting the normal range of motion.  Any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted.  Whether there 
is likely to be additional range of 
motion loss due to any of the following 
should also be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups.  The report of 
the examination should be associated with 
the veteran's claims folder.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  The RO should then 
readjudicate the claim of degenerative 
disc disease at L3-4, L4-5 and L5-S1 with 
lumbosacral strain, with specific 
consideration given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as set forth 
by the Court in DeLuca, 8 Vet. App. at 
206-7.  The RO should also specifically 
address whether the veteran is entitled 
to separate evaluations for his 
degenerative disc disease and lumbosacral 
strain, with consideration given to both 
38 C.F.R. § 4.14 (1999) and to the 
Court's ruling in Esteban v. Brown, 6 
Vet. App. 259 (1994).  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


